Citation Nr: 0010277	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-15 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
migraine headaches.

2.  Entitlement to a compensable disability rating for 
residuals of fracture of the left wrist.

3.  Entitlement to an initial disability rating higher than 
10 percent for herniated nucleus pulposus from L4 to S1.

4.  Entitlement to an initial disability rating higher than 
10 percent for cyclothymia with obsessive-compulsive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1992 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, granted 
service connection for the above disorders, with assignment 
of the above-noted disability ratings. 


FINDINGS OF FACT

1.  The veteran's claims for higher ratings are plausible, 
and the RO has obtained sufficient evidence for correct 
disposition of these claims.

2.  The veteran experiences migraine headaches every 3-4 
months, and there is no objective evidence showing that her 
headaches are prolonged or prostrating.

3.  The evidence shows that the veteran is right-handed; 
therefore, her left wrist condition is rated as impairment of 
the minor upper extremity.

4.  The veteran's left wrist disorder is characterized by 
subjective complaints of intermittent pain, with no objective 
and/or credible evidence of any limitation of motion or 
functional impairment.

5.  The veteran's back disorder is manifested by subjective 
complaints of pain, with no objective and/or credible 
evidence showing limitation of motion or functional loss.

6.  The veteran's psychiatric disorder is manifested by mood 
disturbances (i.e., depression, stress, anxiety) and 
obsessive-compulsive traits, resulting in no more than mild 
social and occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran's claims for higher disability ratings are 
well grounded, and VA has satisfied its duty to assist her in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a compensable disability rating for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.124a, 
Diagnostic Code 8100 (1999).

3.  The criteria for a compensable disability rating for 
residuals of fracture of the left wrist are not met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, and 4.71a, Diagnostic 
Code 5215 (1999).

4.  The criteria for a disability rating higher than 10 
percent for herniated nucleus pulposus from L4 to S1 are not 
met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 
5293 (1999).

5.  The criteria for a disability rating higher than 10 
percent for cyclothymia with obsessive-compulsive disorder 
are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9404-9431 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records, her 
contentions, reports of VA examinations conducted in 1998, 
and a March 1998 treatment note.  The evidence pertinent to 
each issue is discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected her appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for her headache, left wrist, back, and psychiatric 
disorders.  Therefore, her claims continue to be well 
grounded as long as the rating schedule provides a higher 
rating for the service-connected conditions.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  These examination reports provide sufficient 
evidence to rate the service-connected disorders properly.  
There is no objective evidence indicating that there has been 
a material change in the severity of any of the veteran's 
service-connected conditions since she was examined in 1998.  
There is no indication of VA or private medical records that 
have not been obtained.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The veteran has disagreed with the original disability 
ratings assigned for her headache, left wrist, back, and 
psychiatric disorders.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issues on 
appeal as evaluation of the service-connected headache, left 
wrist, back, and psychiatric disorders.  Throughout the 
course of this appeal, the RO has evaluated all the evidence 
of record in determining the proper evaluation for the 
veteran's service-connected disabilities.  The rating 
decision that granted service connection for these conditions 
considered all the evidence of record in assigning the 
original disability ratings.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had her claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

A.  Migraine headaches

The veteran is currently evaluated for this disorder under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, at zero percent.  
This evaluation requires attacks of migraine headaches that 
are less frequent than those required for a 10 percent 
evaluation.  A 10 percent disability rating is warranted for 
characteristic prostrating attacks of migraine headaches that 
average one in two months for the last several months.  A 30 
percent evaluation requires migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  In order to be 
evaluated at 50 percent, there must be migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

There is no evidence in this case showing that the veteran 
experiences migraine headaches averaging one every two 
months, which is the minimum requirement for a compensable 
rating.  Upon VA examination in 1998, she indicated that 
since her discharge from service in 1997, she had had a 
migraine headache every 3-4 months.  She reported decreased 
frequency in her headaches, since she had apparently 
experienced headaches on a monthly basis during service.  She 
is taking medication for her headaches that performs well for 
her.  

In her substantive appeal, the veteran did not allege that 
she experienced migraine headaches on a more frequent basis 
than that reported during the VA examination.  Rather, she 
merely stated that when she had headaches, she was unable to 
function and had to lie down.  However, despite any 
functional impairment that she allegedly experiences when she 
has a migraine headache, her own statements indicate that 
this only occurs every 3-4 months.  Therefore, the criteria 
for a compensable rating are not met, since ratings under 
Diagnostic Code 8100 are based upon frequency of the 
headaches, as well as the prostrating nature of the 
headaches.  

Moreover, the Board notes that there is no evidence showing 
outpatient treatment for the veteran's migraine headaches 
since her discharge from service more than two years ago.  
This means that any headaches that she experiences are not so 
severe and disabling to her that she has found it necessary 
to seek treatment.  There are no allegations in the record 
that her headaches have in any manner interfered with her 
earning capacity, which is the primary purpose of VA 
disability benefits.

There are no other diagnostic codes potentially applicable to 
this condition.  Based on the reported frequency of the 
veteran's migraine headaches, the preponderance of the 
evidence is against assignment of a compensable disability 
rating.  There is no reasonable doubt on this matter that 
could be resolved in the veteran's favor.

B.  Left wrist disorder

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, at zero percent.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1999).  The veteran's service-
connected fracture of the left wrist is evaluated for any 
residual symptomatology of limitation of motion of the wrist 
under Diagnostic Code 5215. 

The evidence of record shows that the veteran is right-
handed, so impairment of her left wrist is rated as 
impairment of the minor upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairment of the wrist.  Under Diagnostic 
Code 5215, the maximum schedular evaluation for limitation of 
motion of the wrist is 10 percent for either the minor or 
major extremity, and that requires either dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  

The regulations define normal range of motion for the wrist 
as dorsiflexion (extension) to 70 degrees and palmar flexion 
to 80 degrees.  38 C.F.R. § 4.71 (1999).  Upon VA examination 
in 1998, the veteran had normal range of motion of the left 
wrist.  Therefore, the criteria for assignment of a 
compensable rating under Diagnostic Code 5215 are not met.

If the veteran's wrist were ankylosed, a higher rating might 
be available under Diagnostic Code 5214.  However, the 
medical evidence does not show ankylosis of the left wrist.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citation omitted).  The veteran's left 
wrist is not immobile, and she has full range of motion.  
Therefore, consideration of a rating under Diagnostic Code 
5214 is not warranted. 

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  

However, there is no evidence in this case showing that the 
veteran has any functional impairment due to her left wrist 
disorder.  She has not alleged such, and the VA examination 
in 1998 did not show any findings indicative of functional 
loss.  The veteran's only complaint was that she has pain 
from time to time.  While the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran's 
complaints, standing alone, without any objective evidence of 
disability, do not warrant a compensable rating.  Despite any 
pain that she may experience, her left wrist is essentially 
normal from a functional standpoint.

There is no evidence showing that the veteran has sought any 
outpatient treatment for her left wrist disorder since her 
discharge from service over two years ago.  Moreover, she has 
not alleged any impairment in earning capacity due to her 
left wrist disorder.

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  The preponderance of 
the evidence is against assignment of a compensable 
disability rating for the veteran's left wrist disorder under 
all potentially applicable diagnostic codes.  There are no 
objective findings showing any residual disability from the 
in-service fracture of the left wrist.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.  

C.  Back disorder

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, at 10 percent, which contemplates mild 
intervertebral disc syndrome.  A 20 percent disability rating 
is warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability rating is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Diagnostic Code 
5293 provides a maximum 60 percent disability rating for 
intervertebral disc syndrome that is pronounced with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc.

The Board must also consider the extent of functional loss 
with respect to this condition.  Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-
97.

The recent findings have not shown that the veteran's back 
disorder is any more than slightly disabling, and are deemed 
to weigh against the assignment of a higher disability 
rating.  The recent medical evidence shows that, despite her 
complaints, the veteran is essentially normal from a 
functional standpoint.  There is no evidence showing 
limitation of lumbar spine motion.  There are no postural 
abnormalities or muscle spasms.  The degenerative changes 
present in the veteran's lumbar spine have been classified as 
minimal.  There are no neurological deficits, which indicates 
that the veteran's disc disease has not progressed to the 
point where it interferes with her neurological functioning.

There is no evidence showing that the veteran's back disorder 
has affected her functional abilities to any degree.  She 
remains able to move the lumbar spine fully.  Her posture and 
gait are normal.  She does not require assistive devices for 
ambulation.  There are no findings from which the Board could 
conclude that the veteran's back condition is of a moderate 
level.  Despite the veteran's complaints of increased back 
pain with certain activities, there is no objective evidence 
of actual functional impairment due to the service-connected 
back disorder.  There is no evidence showing impairments with 
respect to motor strength, loss of sensation, or decreased 
reflexes.  There is no evidence of asymmetrical muscle 
wasting, which indicates that the veteran continues to use 
her muscles in a normal fashion.  There is no evidence of leg 
weakness.

The veteran's back-related symptomatology has not been so 
disabling to her that she has complained of it or sought 
treatment for it since her discharge from service over two 
years ago.  She has not alleged that this condition has 
impaired her earning capacity in any manner.  Accordingly, 
the current 10 percent disability rating for the veteran's 
disability is appropriate.  It is clear that lumbar disc 
disease will result in a certain level of functional loss.  
In this case, the current 10 percent disability rating 
adequately compensates for any functional loss to the veteran 
as a result of her service-connected back condition.  She 
does not have any limitation of lumbar spine motion or a 
level of functional loss that would approximate a moderate 
level of disability.  There is a lack of objective medical 
evidence supporting any contention that the veteran suffers 
any additional functional loss and/or limitation of motion. 

The veteran's primary complaint regarding her lumbar spine 
condition is pain, especially with motion.  The Board also 
notes, however, that she stated during the VA examination 
that her pain was not constant.  Although the veteran's 
complaints of pain have been considered, the 10 percent 
disability rating for a mild disability adequately 
compensates the veteran for her pain and for any slight 
functional loss that she may experience during flare-ups.  
The objective medical evidence does not create a reasonable 
doubt regarding the level of her back disability.  There are 
no findings indicative of a severe back disorder such as 
impairment of motor strength, muscle atrophy, neurological 
deficits, etc.  Therefore, a disability rating higher than 10 
percent is not warranted.  

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5292, higher 
disability ratings are warranted for moderate or severe 
limitation of lumbar spine motion.  However, limitation of 
motion is contemplated within Diagnostic Code 5293, and it 
would not be appropriate to assign separate evaluations for 
limitation of motion and intervertebral disc disease, because 
to do so would constitute evaluation of the same disability 
twice.  38 C.F.R. § 4.14 (1999); see VAOPGCPREC 36-97.  

Under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
a 40 percent disability rating is warranted for favorable 
ankylosis, and a 50 percent disability rating is warranted 
for unfavorable ankylosis.  There is no medical evidence 
showing that the veteran has ankylosis of the lumbar spine.  
She is able to move the lumbar spine, so it is clearly not 
ankylosed.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Therefore, consideration of the veteran's service-connected 
disability under Diagnostic Code 5286 is also not warranted.  

Since the veteran is not service-connected for residuals of 
fractured vertebra, and there is no evidence showing that she 
has ever incurred such an injury to the lumbar spine, 
consideration of his service-connected disability under 
Diagnostic Code 5285 is not warranted. 

Under Diagnostic Code 5295, a 20 percent disability rating is 
available for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  There is no evidence in this case showing that the 
veteran has muscle spasms or that she has loss of lateral 
spine motion.  Therefore, a higher rating is not warranted 
under this diagnostic code.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.

D.  Psychiatric disorder

The veteran is currently evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9404-9431, as 10 percent for her service-
connected psychiatric disorder.  Diagnostic Code 9404 
pertains to obsessive-compulsive disorder, and Diagnostic 
Code 9431 pertains to cyclothymic disorder.  The current 10 
percent disability rating requires:   

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

The criteria for a 30 percent disability rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows assignment of a GAF score of 70 
upon VA examination in 1998.  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV at 44-47 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). Id.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Neither the objective medical evidence nor the veteran's 
statements regarding her symptomatology approximate the 
criteria for a 30 percent or higher disability rating.  She 
indicated during the 1998 VA examination that her appetite 
and mood were good.  She was sleeping 6-8 hours per night, 
and she did not complain of any difficulty falling asleep or 
staying asleep.  Although she still experienced some 
obsessive-compulsive symptoms, they were much improved over 
those she had experienced during service.  However, she was 
clearly coping well with life.  She had relocated and spent 
her time moving into her new home.  She was applying for 
admission to college, and a subsequent statement indicated 
that she is now attending college full time.  Therefore, any 
psychiatric symptomatology that the veteran experiences is 
clearly minimally disabling to her and has not significantly 
affected her functioning since her discharge from service. 

The only abnormality shown upon examination was blunted 
affect.  Otherwise, the veteran was alert and oriented.  
There was no abnormal motor activity or impairment of speech 
or thought processes.  Her concentration was good, and memory 
was intact.  There is no evidence of more serious psychiatric 
symptomatology such as delusions or hallucinations.  Her 
medication is adequately controlling the symptoms of her 
cyclothymia, and she appeared upon VA examination to respond 
normally to social tensions. 

Therefore, despite the veteran's complaints, there is no 
objective evidence showing that the criteria for a disability 
rating higher than 10 percent have been met.  She has not 
complained of panic attacks or suspiciousness, and 
examination showed no evidence of memory impairment.  The 
medical evidence does not show impaired insight or judgment.  
She has reported no difficulty with social interaction and is 
clearly able to engage in social behavior, since she is 
attending college without any reported difficulties in doing 
so.  There is no indication that she has sought any 
outpatient treatment since service, nor has she been 
hospitalized as a result of any psychiatric symptoms.

The current 10 percent disability rating contemplates a mild 
level of symptoms.  The findings in 1998 did not show that 
the veteran's psychiatric disorder is any more than mildly 
disabling to her, and the lack of objective findings weighs 
against such a conclusion.  This conclusion is supported by 
the GAF score of 70 assigned during the VA examination in 
1998.  This score reflected mild symptoms with some 
difficulty in social and occupational functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Although the veteran's 
psychiatric disorder encompasses mood swings, there is no 
evidence of near-continuous depression, and she remains able 
to function independently, appropriately, and effectively 
despite her psychiatric symptomatology.  

The Board concludes that the overall disability picture does 
not more nearly approximate the 30 percent criteria such as 
to warrant an increased rating, and it does not even approach 
the symptomatology required for an evaluation higher than 30 
percent.  38 C.F.R. § 4.7 (1999).  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in her 
favor.  However, for the reasons discussed above, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of her disability from her psychiatric 
symptomatology.  The preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent, 
based on the lack of objective evidence.





	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to a compensable disability rating for migraine 
headaches is denied.

Entitlement to a compensable disability rating for residuals 
of fracture of the left wrist is denied.

Entitlement to an initial disability rating higher than 10 
percent for herniated nucleus pulposus from L4 to S1 is 
denied.

Entitlement to an initial disability rating higher than 10 
percent for cyclothymia with obsessive-compulsive disorder is 
denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 18 -


- 17 -


